Terral, J.,
delivered the opinion of the court.
Whether the board of control of the endowment rank of the Knights of Pythias may waive a forfeiture of membership in the order, in contravention of the laws of the order, we will not decide. But, in order that a waiver by the board of control of a forfeiture of membership may be effectual to restore a party to membership, it must be made with full knowledge of the facts. It is undisputed here that Quinn, the insured, had, by the nonpayment of his April, May and June dues, forfeited his membership in the order, and that on the twentieth of June, *531when he sent forward his dues for reinstatement, he was seriously sick, in fact, on his deathbed, and the laws of the order only authorized his reinstatement upon satisfactory evidence of his good health. In the letter accompanying the remittance of his dues there is not a syllable relating to his health. In this state of the case there could be no reinstatement of Quinn to membership in the order, by the mere payment of his past dues, without knowledge of his physical condition, and the claim of his beneficiaries to his reinstatement is groundless. A waiver is defined to be the intentional relinquishment of a known right, and it implies an election of the party to forego some advantage which he might have, at his option, insisted upon. There must be both knowledge of the existence of the right and an intention to relinquish it. And. Law Die., 1097. There is no pretense here that the board of control had any knowledge of the physical condition of Frank Quinn, the insured, on the twenty-fourth of June, when the §9 dues were received at their office. The appellant should have had verdict and judgment. Lewis v. Insurance Co., 44 Conn., 72; Grand Lodge v. Jesse, 50 Ill. App., 109; 2 Bac.. Ben. Soc., sec. 431; Insurance Co. v. Pruett, 74 Ala., 498; Hall v. Thompson, 1 Smed. & M., 443; 3 Am. & Eng. Enc. L., 1091.

Reversed and remanded.